190 Mich. App. 318 (1991)
475 N.W.2d 387
PEOPLE
v.
WARDLAW
Docket No. 121710.
Michigan Court of Appeals.
Decided May 7, 1991, at 9:00 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Jeffrey Caminsky, Assistant Prosecuting Attorney, for the people.
Gerald S. Surowiec, for the defendant on appeal.
Before: GRIFFIN, P.J., and REILLY and T.M. BURNS,[*] JJ.
PER CURIAM.
Defendant was convicted following a bench trial of felonious assault, MCL 750.82; MSA 28.277, and sentenced to five years' probation. Defendant appeals as of right. We affirm.
Defendant contends that there was insufficient evidence presented to the court to support his conviction. We disagree.
The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and (3) with the intent to injure or place the victim in reasonable fear or apprehension of an immediate battery. People v Crook, 162 Mich. App. 106; 412 NW2d 661 (1987).
When reviewing a challenge to the sufficiency of the evidence in a bench trial, the reviewing court must view the evidence in the light most favorable to the prosecutor and determine whether a rational trier of fact could find that the essential elements of the crime were proven beyond a reasonable doubt. People v Jackson, 178 Mich. App. 62, 64; 443 NW2d 423 (1989).
We conclude that the record in this case supports defendant's conviction. The prosecution's witnesses testified that defendant drove his truck onto *320 the lawn of his ex-wife's home and aimed for the victim. Defendant used the vehicle as a dangerous weapon to injure the victim, who was unable to get out of the way of the oncoming truck. From defendant's actions, it could reasonably have been inferred that defendant intended to place the victim in fear or apprehension of an immediate battery. We find sufficient evidence to sustain defendant's conviction.
Defendant further argues that the trial court did not make specific findings of fact or set forth conclusions of law as required by MCR 2.517.[1]
The relevant parts of MCR 2.517 read as follows:
(A) Requirements.
(1) In actions tried on the facts without a jury or with an advisory jury, the court shall find the facts specially, state separately its conclusions of law, and direct entry of the appropriate judgment.
(2) Brief, definite, and pertinent findings and conclusions on the contested matters are sufficient, without over elaboration [sic] of detail or particularization of facts.
(3) The court may state the findings and conclusions on the record or include them in a written opinion.
In People v Vaughn, 186 Mich. App. 376, 384; 465 NW2d 365 (1990), a panel of this Court resolved the conflict with respect to the degree of specificity required under MCR 2.517. The conflict arose because People v Davis, 126 Mich. App. 66; 337 NW2d 315 (1983), held that specific findings of fact on each element of the crime were necessary to satisfy the court rule. In contrast, People v Rushlow, *321 179 Mich. App. 172, 177-179; 445 NW2d 222 (1989), aff'd on other grounds 437 Mich. 149; 468 NW2d 487 (1991), ruled that as long as it appeared from the court's findings of fact that the trial court was aware of the factual issues and correctly applied the law, the court rule was satisfied. We agree with the result reached in Vaughn that Rushlow is the better view.[2]
We conclude that the trial court's findings that defendant committed an unprovoked assault on the victim with his truck indicates that the court was aware of the issues, correctly applied the law, and sufficiently articulated its findings to satisfy MCR 2.517.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.
[1]  In this matter defendant was convicted on September 29, 1988, before adoption of MCR 6.403, effective October 1, 1989. That rule, which relates to findings of fact in criminal waiver trials, therefore is not considered here.
[2]  See also People v Armstrong, 175 Mich. App. 181, 183-186; 437 NW2d 343 (1989).